COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       832 Yale St. LLC., and Terry Fisher v. Stallion Texas Real Estate
                           Fund, LLC.

Appellate case number:     01-19-00320-CV

Trial court case number: 1129141

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant filed an emergency motion asking this Court to review the trial court’s April 24,
2019 order setting supersedeas bond after an evidentiary hearing. To determine whether the trial
court properly exercised its discretion, this Court must review the hearing record of this evidentiary
hearing.
        Accordingly, the Court asks that appellant request the court reporter to file with this Court
a reporter’s record of the evidentiary hearing concerning the supersedeas bond within 20 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: __May 14, 2019___